UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7118


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANNY MERRIWEATHER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cr-00016-1)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Merriweather, Jr., Appellant Pro Se.    Joseph Franklin
Adams, OFFICE OF THE UNITED STATES ATTORNEY, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Danny    Merriweather,   Jr.,       appeals    the   district   court’s

denial   of   his   self-styled   “Motion      to     Dismiss    Indictment,

Information or Complaint Pursuant to the Interstate Agreement on

Detainers Act Section IV(e).”        On appeal, we confine our review

to the issues raised in the Appellant’s brief.             See 4th Cir. R.

34(b).   Because Merriweather’s informal brief does not challenge

the basis for the district court’s disposition, Merriweather has

forfeited appellate review of the court’s order.                Accordingly,

we affirm the district court’s judgment.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                     AFFIRMED




                                     2